EXHIBIT 10.3
logoimage2.gif [logoimage2.gif]




Summary of Terms and Conditions of
Officer Performance Cash Award
June 5, 2018


Bristow Group Inc. (the “Company”) has awarded you effective as of the date
hereof (“Award Date”) a Performance Cash Award as set forth on the website of
the Company’s Plan administrator which represents the opportunity for you to
receive a limited amount of cash upon the Company’s achievement of performance
goals over a specified performance period (your “Performance Cash Award”). This
award is made in accordance with and subject to the terms of the Bristow Group
Inc. 2007 Long Term Incentive Plan, as amended (the “Plan”).


Your Performance Cash Award is more fully described below in this Summary of
Terms and Conditions of Officer Performance Cash Award (the “Award Terms
Summary”) as well as on the website of the Company’s Plan administrator. Any
capitalized term used and not defined in the Award Terms Summary has the meaning
set forth in the Plan. The terms and provisions of the Plan as in effect as of
the Award Date regarding Performance Awards intended to qualify for the
Performance-Based Exception shall apply to your Performance Cash Award and the
Award Terms Summary. In the event there is an inconsistency between the terms of
the Plan and the Award Terms Summary, the terms of the Plan shall control.


The amount of cash you may earn will be determined based upon the Company’s
achievement of performance goals during the three year performance period
described in more detail below.


Your Performance Cash Award is subject to the terms and conditions set forth in
the Plan, the Prospectus for the Plan and this Award Terms Summary and any rules
and regulations adopted by the Compensation Committee of the Company’s Board of
Directors in accordance with the terms of the Plan. Note that in most
circumstances, the amount to be paid to you pursuant to your Performance Cash
Award will be taxable compensation income to you when paid. You should closely
review the terms and conditions set forth below and the Plan Prospectus for
important details about the tax treatment of your Performance Cash Award.


If you agree to the terms and conditions of this Performance Cash Award, please
sign the Acknowledgment and Acceptance statement on the following page and
return an original signed copy to the Company’s Corporate Secretary within 30
days of the Award Date.


This Award Terms Summary, the Plan, and any other related documents should be
retained in your files for future reference.


The Performance Cash Award made to you effective as of the Award Date provides
for the opportunity for you to receive, if certain conditions are met, a cash
payment (“Performance Cash”), subject to the terms and conditions set forth in
the Plan, the enclosed Prospectus for the Plan, any rules and regulations
adopted by the Compensation Committee of the Company’s Board of Directors (the
“Committee”), and this Award Terms Summary.
1.Determination of Earned Cash
(a)    Earned Cash. The exact amount of the Performance Cash that will actually
be earned by and awarded to you (the “Earned Cash”) will be based upon the level
of achievement by the Company of the performance standards described below over
the three-year period commencing on the close of trading on the New York Stock
Exchange (“NYSE”) on March 30, 2018 and ending at the close of trading on the
NYSE on March 31, 2021 (the “Performance Cycle”). The determination by the
Committee with respect to the achievement of such performance standards will be
made in


Bristow Group Inc.
2103 City West Blvd., 4th Floor, Houston, Texas 77042, United States
t (713) 267 7600 f (713) 267 7620 www.bristowgroup.com



--------------------------------------------------------------------------------

image1.gif [image1.gif]




the first fiscal quarter following the end of the Performance Cycle after all
necessary Company and peer information is available. The specific date on which
such determination is formally made and approved by the Committee is referred to
as the “Determination Date.” After the Determination Date, the Company will
notify you of the amount of Earned Cash, if any, to be actually awarded to you.
If you are continuously employed by the Company or its subsidiaries through the
end of the Performance Cycle, and you have not thereafter forfeited your
Performance Cash Award pursuant to Section 2, the payment of the Earned Cash
will be made 60 days after the end of the Performance Cycle.
The calculation of Earned Cash shall be weighted 50% based on the Company’s
Total Shareholder Return ranking compared to a defined Peer Group at the end of
the Performance Cycle and 50% based on the Company’s Adjusted EPS, each as
determined by the Committee in its sole discretion.
“Total Shareholder Return” or “TSR” is defined for a given company as the change
in share price plus cumulative dividends paid, assuming dividend reinvestment
during the Performance Cycle, over share price at the beginning of the
Performance Cycle of the applicable company. Earned Cash for the TSR performance
component will be calculated by multiplying 50% of the target Performance Cash
by the appropriate percentage set forth below for the TSR percentile rank
achieved by the Company, provided that, notwithstanding the Company’s actual TSR
rank, the percentage is capped at 100% if the Company’s TSR is negative and the
percentage will not be less than 100% if the Company’s TSR is greater than 20%.
For Total Shareholder Return performance between the percentile ranks noted
below, linear interpolation will be used to calculate the exact amount of Earned
Cash:
Percentile Rank
Percentage


Level
75
200.00
%
Maximum
67
166.70
%
 
58
133.30
%
 
50
100.00
%
Target
42
83.30
%
 
33
66.70
%
 
25
50.00
%
Entry
Below 25th
ZERO


 



The Company’s defined “Peer Group” shall consist of the Company and the other
companies included in the Simmons & Company Offshore Transportation Services
group of companies (the “Simmons Group”). Except as provided in the last
sentence of this paragraph, for calculation of Total Shareholder Return, the
Peer Group will include those companies that are included in the Simmons Group
as of the last trading day of March, 2018, as published in the April 2018 Energy
in Perspective Simmons Report, and whose shares were publicly traded on a
recognized exchange for all of the three-year Performance Cycle. Additionally,
for purposes of calculation of the TSR percentile rank within the Simmons Group
and the resulting Earned Cash, the Company shall be included as part of the
Simmons Group. Any member of the Peer Group that restructures or files for
bankruptcy during the Performance Cycle shall be ranked last in the Peer Group
even if such company’s shares are not publicly traded during a portion of the
Performance Cycle.
“Adjusted EPS” shall mean the Company’s average adjusted earnings per share
during the Performance Cycle as reported in the Company’s earnings releases, as
adjusted for gains and losses on asset sales, other material special items and
decreases in total shares outstanding. Earned Cash




--------------------------------------------------------------------------------

image1.gif [image1.gif]




for the Adjusted EPS performance component will be calculated by multiplying 50%
of the target Performance Cash by the appropriate multiple set forth below for
the Adjusted EPS achieved by the Company, using linear interpolation to
determine the appropriate multiple for Adjusted EPS achievement that falls
between the levels set forth below:
Adjusted EPS
Multiple
Level
Less than $-1.41
0.00x
 
$-1.41
0.50x
Entry
$-0.71
1.00x
Target
$-0.01
2.00x
 
$0.69 or more
3.00x
Maximum



(b)    Committee Determinations. In accordance with the provisions of the Plan,
the Committee shall have the exclusive authority to make all determinations
hereunder, including but not limited to the TSR ranking of the Company and its
Peer Group and the appropriate multiple for Adjusted EPS. Without limiting the
foregoing, the Committee shall have absolute discretion to determine the amount
of Earned Cash to which you are entitled, if any, including without limitation
such adjustments as may be necessary in the opinion of the Committee to account
for changes since the date of this Award Terms Summary. The Committee’s
determination shall be final, conclusive and binding upon you.
2.    Termination of Employment; Disability
(a)    Termination of Employment in General. Except as provided in the Company’s
Management Severance Benefits Plan for U.S. Employees and Management Severance
Benefits Plan for Non-U.S. Employees, as applicable, and Section 2 and Section 3
of this Award Terms Summary, if your employment terminates prior to the
Determination Date, your Performance Cash Award shall be immediately forfeited,
and you will not be entitled to receive any Earned Cash.
(b)    Termination of Employment due to Death; Disability. If your employment
terminates by reason of your death prior to the Determination Date or if you
incur a Disability prior to the Determination Date, then you will be entitled to
receive Earned Cash in respect of your Performance Cash Award in an amount
determined as if the TSR and Adjusted EPS performance standards were achieved at
the target level (the “Target Level”). For purposes of this Award Terms Summary,
“Disability” shall have the meaning given that term by the group disability
insurance, if any, maintained by the Company for its employees or otherwise
shall mean your complete inability, with or without a reasonable accommodation,
to perform your duties with the Company on a full-time basis as a result of
physical or mental illness or personal injury you have incurred for more than 12
weeks in any 52 week period, whether consecutive or not, as determined by an
independent physician selected with your approval and the approval of the
Company, and further, “Disability” must meet the requirements of Treasury
Regulation Section 1.409A-3(i)(4). Earned Cash that becomes payable pursuant to
this Section 2(b) shall be payable on the date that is 60 days after the date of
your death or Disability, as applicable.
(c)    Termination of Employment due to Retirement. If your employment
terminates prior to the Determination Date but more than six months after the
Award Date by reason of your retirement under a retirement program of the
Company or one of its Subsidiaries approved by the Committee after you have both
attained age 62 and completed five continuous years of service or your combined
age and length of service is 80 or above (as determined by the Committee), your
Performance Cash Award will no longer be subject to forfeiture for termination
of employment prior to the Determination




--------------------------------------------------------------------------------

image1.gif [image1.gif]




Date, and you may still become entitled to Earned Cash in accordance with
Section 1 above if, and only to the extent that, the Company achieves the
performance standards described in Section 1 above; provided, however, that the
amount of Earned Cash otherwise payable to you under Section 1 shall be prorated
by the ratio of the number of your months of continuous service from the
beginning of the Performance Cycle to the date of retirement divided by thirty
six. The payment of Earned Cash to U.S. taxpayers pursuant to this Section 2(c)
will be made on the date that is 60 days after the end of the Performance Cycle.
Payment of Earned Cash to non US taxpayers will be made in the next regularly
scheduled paycheck after the Determination Date. For purposes of this Award
Terms Summary, you are “Retirement Eligible” if you are a US taxpayer and, at
any time prior to the calendar year in which the Performance Cycle ends, you
will attain age 62 and have completed five continuous years of service or your
combined age and length of service will be 80 or above (in either case as
determined by the Committee).
(d)    Committee Determinations. The Committee shall have absolute discretion to
determine the date and circumstances of the termination of your employment, and
its determination shall be final, conclusive and binding upon you.
3.    Change in Control
Notwithstanding any contrary provisions of this Award Terms Summary, upon your
Qualifying Termination (as defined below) that occurs no later than 2 years
after the date of consummation of a Change in Control, you will be entitled to
receive Earned Cash in an amount equal to the Target Level. If you have retired
and a Change in Control that meets the requirements of a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5) (a “409A
Change in Control”) occurs prior to the date Earned Cash is paid to you in
respect of the Performance Cash Award, then you will be entitled to receive
Earned Cash in an amount equal to the Target Level, pro-rated as provided in
Section 2(c), in lieu of any other payments of Earned Cash. A Change in Control
of the Company shall be deemed to have occurred as of the first day any one or
more of the following conditions shall have been satisfied:
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of Shares representing 35% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this clause (a), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation or other entity controlled by the Company, or (iv) any
acquisition by any corporation or other entity pursuant to a transaction which
complies with subclauses (i), (ii) and (iii) of clause (c) below; or
(b) Individuals who, as of the Effective Date of the Plan, are members of the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Company;
provided, however, that for purposes of this clause (b), any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or




--------------------------------------------------------------------------------

image1.gif [image1.gif]




(c) Consummation of a reorganization, merger, conversion or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Voting Securities, (ii) no Person (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation or other entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 35% or
more of the combined voting power of the then outstanding voting securities of
the corporation or other entity resulting from such Business Combination except
to the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Business Combination; or
(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in connection with the transfer of all or
substantially all of the assets of the Company to an affiliate or a Subsidiary
of the Company.
A “Qualifying Termination” means your (i) involuntary termination by the Company
or its affiliates without Cause or (ii) retirement under a retirement program of
the Company or one of its subsidiaries approved by the Committee after you have
attained age 62 and have completed five continuous years of service or your
combined age and length of service is 80 or above (in either case as determined
by the Committee). “Cause” means your (i) willful failure to substantially
perform the duties assigned to you by the Board or by your supervisor, other
than any such failure resulting from incapacity due to physical or mental
illness; (ii) commission of malfeasance, fraud, or dishonesty, or your willful
and material violation of Company policies; (iii) indictment or formal charge
for, and subsequent conviction of, or plea of guilty or nolo contendere to, a
felony, or a misdemeanor involving moral turpitude; or (iv) material breach of
any agreement with the Company or its affiliates. “Cause” shall not include your
refusal to accept the relocation of your job to a location more than (A) fifty
(50) miles from your then current work location or (B) the distance for moves
specified from time to time by the Internal Revenue Service as the “distance
test” for deductibility of moving expenses, whichever distance is greater.
Any Earned Cash that is payable pursuant to this Section 3 shall be paid on the
applicable date as follows: (i) if you are employed by the Company or its
affiliates on the date of the Change in Control, the first to occur of (A) the
date that is 60 days after the end of the full three-year Performance Cycle or
(B) the date of your Qualifying Termination, subject to Section 8(c) below, or
(ii) if you retired prior to the Change in Control, (A) if the Change in Control
is a 409A Change in Control, the date that is 30 days after the date of the
consummation of the Change in Control or (B) if the Change in Control is not a
409A Change in Control, the date that is 60 days after the end of the full
three-year Performance Cycle.
4.    Tax Consequences and Income Tax Withholding
(a)    You should review the Plan Prospectus for a general summary of the U.S.
federal income tax consequences of your receipt of this Performance Cash Award
based on currently




--------------------------------------------------------------------------------

image1.gif [image1.gif]




applicable provisions of the Code and related regulations. The summary does not
discuss state and local tax laws or the laws of any other jurisdiction, which
may differ from U.S. federal tax law. Neither the Company nor the Committee
guarantees the tax consequences of your Performance Cash Award. You are advised
to consult your own tax advisor regarding the application of the tax laws to
your particular situation.
(b)    The Performance Cash Award under this Award Terms Summary is subject to
the satisfaction of any applicable U.S. federal, state or local withholding tax
liability arising in connection with the Performance Cash Award. The Company
will withhold the necessary amount from your Earned Cash upon making payment to
you as required by law. You may not elect for such withholding to be greater
than the minimum statutory withholding tax liability arising from the
Performance Cash Award.
(c)    In addition, you must make arrangements satisfactory to the Committee to
satisfy any applicable withholding tax liability imposed under the laws of any
other jurisdiction arising from the Performance Cash Award hereunder.
5.    Effect on Other Benefits
Income recognized by you as a result of this Performance Cash Award, and the
entitlement to and payment of your Earned Cash, will not be included in the
formula for calculating benefits under any of the Company’s retirement and
disability plans or any other benefit plans.
6.    Compliance With Laws
This Award Terms Summary and your Performance Cash Award shall be subject to all
applicable federal and state laws. The Plan and this Award Terms Summary shall
be interpreted, construed and constructed in accordance with the laws of the
State of Delaware without regard to its conflicts of law provisions, except as
may be superseded by applicable laws of the United States.
7.    Clawback Policy
To the extent applicable to you, all or any portion of your Performance Cash
Award may be subject to forfeiture, and all or any portion of any Earned Cash
that may be paid to you in settlement of your Performance Cash Award may be
subject to recoupment or repayment, pursuant to the Financial Clawback Policy or
other Clawback Policy established or adopted by the Company’s Board of Directors
from time to time as described in the Company’s Corporate Governance Guidelines
8.    Miscellaneous
(a)    Not an Agreement for Continued Employment or Services. This Award Terms
Summary and your Performance Cash Award will not, and no provision of this Award
Terms Summary will be construed or interpreted to, create any right to be
employed by or to provide services to or to continue your employment with or to
continue providing services to the Company or the Company’s affiliates, or to
the Parent or Subsidiaries or their affiliates.
(b)    Community Property. Each spouse individually is bound by, and such
spouse’s interest, if any, in this Performance Cash Award is subject to the
terms of this Award Terms Summary. Nothing in this Award Terms Summary shall
create a community property interest where none otherwise exists.




--------------------------------------------------------------------------------

image1.gif [image1.gif]




(c)    Amendment for Code Section 409A. This Performance Cash Award is intended
to be exempt from or compliant with Code Section 409A. If the Committee
determines that this Performance Cash Award may be subject to additional tax
under Code Section 409A, the Committee may, in its sole discretion, amend the
terms and conditions of this Award Terms Summary to the extent necessary to
comply with Code Section 409A or otherwise to exempt the Performance Cash Award
from Code Section 409A. Notwithstanding the foregoing, the Company shall not be
required to assume any economic burden in connection therewith. To the extent
required to comply with Code Section 409A, you shall be considered to have
terminated employment with the Company when you incur a “separation from
service” with the Company within the meaning of Code Section 409A(a)(2)(A)(i).
Notwithstanding any other provision in this Award Terms Summary to the contrary,
payments payable under this Award Terms Summary due to a “separation from
service” within the meaning of Code Section 409A that are deferred compensation
subject to (and not otherwise exempt from) Code Section 409A that would
otherwise be paid or provided during the six-month period commencing on the date
your “separation from service” within the meaning of Code Section 409A, shall be
deferred until the first business day after the date that is six (6) months
following your “separation from service” within the meaning of Code Section 409A
If you have any questions regarding your Performance Cash Award or would like to
obtain additional information about the Plan or the Committee, please contact
the Company’s General Counsel, Bristow Group Inc., 2103 City West Blvd., 4th
Floor, Houston, Texas 77042 (telephone (713) 267 ‑ 7600). This Award Terms
Summary, the Plan and all related documents should be retained in your files for
future reference.






--------------------------------------------------------------------------------

image1.gif [image1.gif]






Acknowledgement and Acceptance


I, the undersigned, acknowledge that certain terms of this Performance Cash
Award may supersede the terms of another agreement between me and the Company or
a Company policy otherwise applicable to me, and I hereby accept this
Performance Cash Award subject to the terms, provisions and conditions of the
Plan, the Award Terms Summary, the administrative interpretations thereof and
the determinations of the Committee.




Date:
                                             2018
Signature:                                                                 
 
[Name]











